                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY E. SMITH,                                  Case No. 20-cv-00095-PJH
                                                        Petitioner,
                                   8
                                                                                          ORDER DISMISSING PETITION
                                                 v.
                                   9
                                                                                          Re: Dkt. No. 2
                                  10     K. ANCHETA,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. However, a review of the petition indicates that this is a

                                  15   civil rights complaint. Plaintiff argues that his right to access the courts was violated with

                                  16   respect to prison policies that delayed the sending of certain documents. Petition at 5.

                                  17   The remainder of the allegations are difficult to discern. It appears that a state court

                                  18   judge denied his request for reinstatement of a civil action to appeal a summary judgment

                                  19   ruling against him. Petition at 10.

                                  20          The court will dismiss this action, but plaintiff may file a new civil rights action in

                                  21   this court. If plaintiff files a civil rights action, he should include more allegations in the

                                  22   complaint. He must identify specific defendants and present allegations how these

                                  23   defendants hindered his efforts to purse a non-frivolous claim concerning his conviction

                                  24   or conditions of confinement. Plaintiff is also informed that he must file a new in forma

                                  25   pauperis application and it will cost $350 to proceed with a civil rights case as opposed to

                                  26   $5 to proceed with a habeas petition. It also appears that plaintiff may be three strikes

                                  27   barred pursuant to § 1915(g). If plaintiff is three strikes barred it will cost $400 to proceed

                                  28
                                   1   with a civil rights action and he will be prevented from proceeding in forma pauperis.1

                                   2          This case is DISMISSED and a certificate of appealability is DENIED. The motion

                                   3   to proceed in forma pauperis (Docket No. 2) is VACATED. The clerk shall SEND plaintiff

                                   4   a blank civil rights form and a blank in forma pauperis application.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 21, 2020

                                   7

                                   8                                                             /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                   9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    Although the Court has discretion to convert a habeas petition into a civil rights
                                       complaint, it declines to do so here and will allow petitioner the opportunity to make the
                                  28   decision and file a more detailed complaint naming proper defendants if he chooses to
                                       proceed. See Wilwording v. Swenson, 404 U.S. 249, 251 (1971)
                                                                                     2
